Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-20 are pending and are under examination in this office action.

Specification
3.	The disclosure is objected to because of the following informalities: The use of the term “MatrigelTM” (p. 11, [0048], p. 12, [0052]), “AccutaseTM” (p. 12, [0048], [0050], [0052], [0054]), “NeurobasalTM” (p. 13, [0054] p. 14, [0056], [0059]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.



Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for improving performance of escape latency and swimming in a water maze behavior test and reducing expression levels of A1-42 and -secretase in the brain of mice injected with A1-40/1-42 by administering to the mice a composition comprising isolated mitochondria from human adipose-derived stem cells (ADSCs), does not reasonably provide enablement for a method for treating and/or preventing all forms of Alzheimer disease (AD) or all forms of memory deficits and/or learning impairments or reducing a concentration of -Amyloid peptides in a cell in all forms of conditions in a subject in vivo using the claimed isolated mitochondria from all cells or tissues as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 1-6 that is directed to a method of preventing and curing AD.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-20 are drawn to methods for treating and/or preventing Alzheimer's disease in a subject, improving memory deficits and/or learning impairments of a subject and reducing a concentration of beta-amyloid peptides in a cell of a subject, comprising administering to the subject a composition consisting essentially of an effective dose of isolated mitochondria.
The claims 1-6 encompass methods of treating, preventing and curing all forms of AD, the claims 7-13 encompass methods of improving all forms of memory deficits and/or learning impairments and the claims 14-20 encompass reducing a concentration of -Amyloid peptides in a cell in all forms of conditions caused by all possible mechanism in a subject in vivo using the claimed isolated mitochondria in view of paragraphs [0038]-[0040] of the instant specification (based on published application). The claims also encompasses using mitochondria isolated from all possible cells and tissues.
42 peptides improved performance of escape latency and swimming in a water maze behavior test in the mice (Example 4, figure 4A-4B) and reduced the expression level of A42 and -secretase in the brain of mice injected with A42 as compared to animals with no treatment with mitochondria (Example 4, figure 5A-5C). Applicant extrapolates the above findings to the claimed methods of treating and/or preventing Alzheimer’s disease (AD) in a subject, improving memory deficits and/or learning impairments of a subject and reducing a concentration of amyloid (A) in a cell of a subject comprising administering to the subject a composition consisting essentially of an effective dose of isolated mitochondria. 
First, Applicant is not enabled for a method of treating, preventing and curing a person from getting AD. The instant claims 1-6 recite the limitation “treating and/or preventing AD …", which encompasses preventing and curing all forms of AD in view of paragraphs [0039] and [0040] of instant specification (based on published application). However, neither the specification nor the prior art provides guidance as to how to prevent a person from having AD caused by all possible mechanisms or cure AD caused by all possible mechanisms.  Any individual has a potential to develop AD caused by all possible mechanisms. Applicant fails to teach how to identify or predict when and which person would be susceptible to such a disease or developing the disease, and predict when the person would need administration of the claimed mitochondria to prevent the disease. Neither the specification nor the prior art teaches that administration of the claimed mitochondria can prevent a person from getting AD -amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing AD because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed mitochondria can be used and thus would be effective to prevent or cure AD caused by any possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent or cure the disease or to prevent a person from getting the disease. 
[0039] …the terms "treat," "treating," "treatment" and "improve," "improving," "improvement", which are used interchangeably, refer to being able to cure, reduce, stop the progression, slow down the progression, advantageously change, eliminate, or a combination thereof, any aspect of a disease, condition, or combination thereof.[0040] …the term "prevent," "preventing," or "prevention" refers to being able to substantially preclude, avert, obviate, forestall, stop, hinder, or a combination thereof, any aspect of a disease, condition, or combination thereof from happening, especially by advance action.

[0038] …the term "pharmaceutically effective amount" refers to an amount capable of or sufficient to maintain or produce a desired physiological result, including but not limited to treating, reducing, eliminating, substantially preventing, or prophylaxing, or a combination thereof, a disease, disorder, or combination thereof…..


Second, based on the specification and the prior art, Applicant is enabled for improving performance of escape latency and swimming in a water maze behavior test and reducing expression levels of A1-42 and -secretase in the brain of mice injected with A1-40/1-42 by administering to the mice a composition comprising isolated mitochondria isolated from ADSCs. The claims are not limited to the agents and methods set forth above but also encompass treatment of all forms of AD caused by all possible mechanisms, improving all forms of learning and memory deficits or reducing Abeta concentration in all forms of neurodegenerative diseases or conditions caused by all possible mechanisms using mitochondria from all possible cells and tissues. However, the specification fails to provide sufficient guidance to enable one of skill in the art to practice the full scope of the claimed invention without undue experimentation because of the complexity and unpredictability of the diseases and failure to provide support a correlation between the mice injected with A1-40/1-42 by administering to the mice a composition comprising isolated mitochondria isolated from ADSCs and the pathogeneses or causes of all forms AD, all forms of learning and memory deficits or reducing Abeta concentration in all forms of neurodegenerative diseases or conditions caused by all possible mechanisms in vivo in view of Falkenburger et al. (see p. summary Falkenburger et al., J. Neural. Transm, 2006; 70:261-268), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). The specification also fails to provide sufficient guidance as to what structural and functional relationship between the mitochondria isolated from different cells/tissues in improving 1-42 and -secretase in the brain of mice injected with A1-40/1-42  or all forms of AD caused by all possible mechanisms, improving all forms of learning and memory deficits or reducing Abeta concentration in all forms of neurodegenerative diseases or conditions caused by all possible mechanisms, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Each type of animal models of CNS neurodegenerative diseases or each type of animal models of AD only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Applicant obviously intended to treat all forms of AD, improve all forms of learning and memory deficits or reduce Abeta concentration in all forms of neurodegenerative diseases or conditions caused by all possible mechanisms using the claimed mitochondria from all possible cells and tissues. However, the specification fails to provide a well-established correlation among different forms of AD caused by different mechanisms or different forms of learning and memory deficits caused by different mechanisms or reduce Abeta concentration in different forms of neurodegenerative diseases or conditions caused by different mechanisms. The specification fails to establish that different forms of different forms of AD caused by different mechanisms or different forms of learning and memory deficits caused by different mechanisms or reduce Abeta concentration in different forms of neurodegenerative diseases or conditions caused by different mechanisms can be 
While the skill level in the art is high, the level of predictability is low. For example, the molecular mechanisms underlying cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107). The specification provides insufficient guidance to demonstrate that administration of the claimed mitochondria can treat cognitive dysfunction or dementia in AD because Abeta accumulation and/or hyperphosphorylated tau is not the only cause of cognitive dysfunction or dementia in AD. Several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade as taught by Swerdlow (p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359), Atwood et al. (p. abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47) and Henstridge et al. (p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107). 
In addition, it is known that fully developed animal models for neurodegenerative diseases are still lacking especially for AD because the complexity of the disease and deficiency of characterized cognition (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). For example, the animal model of learning impairment and memory deficits induced by injection of A as described in the instant case could only be used for evaluating toxicity or deficits induced by A, which only reflects one of molecular st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8). The art also recognizes that although the Morris water maze behavioral test is a popular choice used in studies determining effects of learning and memory, the test has been disappointing in the predictive validity of data from animal tests on learning and memory used to discover and characterize drugs for the treatment of cognitive impairment and dementia in clinical testing.  The animal tasks generate a high rate of false positive (see p. 646, 2nd col. 2nd paragraph) and the validity of the test itself is also a part of the research process (see p. 645, abstract, Sarter. Neurosci. and Biobehav. Rev. 2004. 28: 645-650). Thus, in order to closely reflect the data obtained from animal models to the real situation of AD in humans, it has been proposed that a rodent model should include 1) tests currently used to identify in rodents deficits associated with AD; 2) tests to identify Alzheimer-related signs in patients; and 3) tests that relate to theoretical constructs of human and animal cognition, which should include at least spatial learning and memory (such as Morris Water Maze and Radial Arm Maze), delayed recall match-to-sample, serial response learning, and visual discrimination (such as vertical vs. horizontal stimuli).(see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13). Applicant is enabled for improving performance of escape latency and swimming in a water maze behavior test and reducing expression levels of A1-42 and -secretase in the brain of mice injected with A1-40/1-42 by administering to the mice a composition comprising isolated mitochondria isolated from ADSCs. However, the specification fails to provide sufficient guidance or evidence to demonstrate that all forms of AD, all forms of learning and memory deficits or all forms of neurodegenerative diseases or conditions caused by  and -secretase in mice injected with A1-40/1-42 by the mitochondria isolated from ADSCs and pathogeneses or causes of AD or learning and memory deficits caused by other mechanisms. Since the pathogenesis of AD or other CNS neurodegenerative diseases is complex and the causes of dementia/cognitive dysfunction in AD have not been deciphered and are equally complex, it is unpredictable whether the reduction of the concentration of Aand -secretase by administration of the mitochondria from ADSCs can be applied to other forms of AD caused by other mechanisms or other learning impairment and memory deficits or CNS neurodegenerative diseases, or whether administration of the mitochondria from ADSCs or other cells can treat all forms of AD or all forms of learning impairment and memory deficits or CNS neurodegenerative diseases caused by all possible mechanisms, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Further, the specification fails to provide sufficient guidance as to what other mitochondria from other cells are, and whether the mitochondria from all sources or types of cells or tissues can be used in the claimed method because Glancy et al. teach that the contents, proteins and DNA in mitochondria isolated from different types of cells or tissues are different from each other (see p. Glancy et al., Front. Physiol. published Nov 11, 2020; doi:10.3389/fphys.2020.541040).  The specification fails to teach what other structures, contents, proteins and biological properties are included in mitochondria isolated from different cells and tissues in order to preserve the activity of 1-42 and -secretase in the brain of mice injected with A1-40/1-42 or even treating/preventing/curing all forms of AD or all forms of learning impairment and memory deficits or CNS neurodegenerative diseases caused by all possible mechanisms, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for treating and/or preventing AD, improving memory deficits and learning impairment and reducing the concentration of Abeta in CNS neurodegenerative diseases or conditions caused by all possible mechanisms by the claimed mitochondria.  

Claim Rejections - 35 USC § 112
5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1-20 encompass using a genus of mitochondria from a genus of different cells for treating and/or preventing AD, improving memory deficits and/or learning impairments or reducing a concentration of -amyloid in a cell of a subject. The specification has not disclosed sufficient species for the broad genus of mitochondria from a genus of different cells. The specification only describes using mitochondria isolated from human adipose-derived stem cells (ADSCs) in mice injected with A42 peptides to improve performance of escape latency and swimming in a water maze behavior test in the mice (Example 4, figure 4A-4B) and reduce the expression level of A42 and -secretase in the brain of the mice injected with A42 as compared to the mice with no treatment of mitochondria. However, the claims are not limited to the G-CSF receptor agonist as set forth above.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using mitochondria isolated from ADSCs for improving performance of escape latency and swimming in a water maze behavior test in mice injected with A42 peptides to (Example 4, figure 4A-4B) and reducing the expression level of A42 and -secretase in the brain of the mice injected with A42 as compared to the mice with no treatment of mitochondria. However, Applicant is not in possession of using mitochondria isolated from other types of cells or tissues for treating AD, improving all forms of learning and memory deficits or reducing Abeta concentration in all forms of neurodegenerative diseases or conditions. The specification fails to provide sufficient descriptive information or evidence to demonstrate that mitochondria isolated from different cells or tissues have the same contents or characteristics as those isolated from ADSCs. The specification provides no identification of any particular portion of the structure that must be conserved for the claimed mitochondria isolated from different cells or tissues since the contents, proteins and DNA in mitochondria isolated from different types of cells or tissues are different from each other as evidenced by Glancy et al. (Front. Physiol. published Nov 11, 2020; doi:10.3389/fphys.2020.541040). The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of mitochondria isolated from different types of cells or tissues. The specification 42 peptides to (Example 4, figure 4A-4B) and reducing the expression level of A42 and -secretase in the brain of the mice injected with A42 as compared to the mice with no treatment of mitochondria. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other mitochondria isolated form what other cells or tissues might be.  Since the common characteristics/features of other mitochondria from other cells or tissues are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of mitochondria from different cells or tissues.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of mitochondria from a genus of cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.




Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Cataldo et al. (US9603872 issued Mar 28, 2017, priority May 2, 2007; was also published as US2011/0008310, published Jan 13, 2011, as in IDS) as evidenced by Manczak et al. (Hum. Mol. Genet. 2006; 15:1437-1449) and Picone et al. (Oxid. Med. Cell Long. 2014, Article ID 780179. dx.doi.org/10.1155/2014/780179).
Claims 1-4, 6-10, 12-17 and 19-20 are drawn to methods for treating and/or preventing Alzheimer's disease in a subject, improving memory deficits and/or learning impairments of a subject and reducing a concentration of beta-amyloid peptides in a cell of a subject, comprising administering to the subject a composition consisting essentially of an effective dose of isolated mitochondria. Dependent claims are directed to wherein the isolated mitochondria is derived from a stem cell (claims 2, 8 and 15), wherein the effective does is at least 0.07mg/kg of body weight of the subject (claims 3, 9 and 16) , further comprises an aqueous buffer (claims 4, 10 and 17), brain injection (claims 6, 12 and 19), wherein the memory deficits and learning impairments are caused by accumulation of beta-amyloid peptides in the brain (claim 13) and brain neural cell (claim 20).
Cataldo et al. (US9603872) teaches methods for treating neuropsychiatric and neurodegenerative disorders based on mitochondrial dysfunction or structural abnormalities, including Alzheimer's disease (AD), in a subject, comprising administering to the subject a composition comprising an effective dose of isolated mitochondria including the mitochondria derived from a stem cell as in claims 2, 8 and 15 (see col.2, lines 20-67; col. 3, lines 13-20; 37-55; col. 4, line 45 to col. 6, line 24; col. 10, lines 10-; col. 18, lines 7-42; col. 21-29, examples 1-2; col. 30, claims 1-9, in particular).
Cataldo also teaches that isolated mitochondria from stem cells as in claims 2, 8 and 15 (see col.15, line 45-col. 16, line 6 in particular).  Cataldo also teaches that dose ranges from about 1mg to about 10g/kg of body weight or optimizing the doses and regimens, which is “at least 0.07mg/kg of body weight of the subject” recited in claims 3, 9 and 16 (see col. 18, lines 9-18). Cataldo also teaches that the composition further comprises an aqueous buffer as in claims 4, 10 and 17 (see col. 16, lines 15-col. 18, line 2). Cataldo teaches intracranial, intracerebroventricular, intracerebral, intraventricular, intracisternal, or directly into discrete areas or nuclei of the brain such 
Cataldo also teaches that the memory deficits and learning impairments are caused by accumulation of beta-amyloid peptides in the brain as in claim 13 and beta-amyloid peptides in brain neural cell as in claim 20 because patients with AD have memory deficits and learning impairments, which are caused by accumulation of beta-amyloid peptides in the brain as in claim 13 or 20 as evidenced by Manczak et al. (see p.1437, abstract; p. 1439-1440; p. 1442-1443; Manczak et al., Hum. Mol. Genet. 2006; 15:1437-1449) and Picone et al. (see p. 3-6; Picone et al., Oxid. Med. Cell Long. 2014, Article ID 780179. dx.doi.org/10.1155/2014/780179).
Cataldo also teaches improving memory deficits and/or learning impairments of a subject recited in the preamble of claim 7 and reducing a concentration of beta-amyloid peptides in a cell of a subject recited in the preamble of claim 14 because these limitations are intended results of administration of isolated mitochondria from stem cells to patients with AD and are also inherent results administration of isolated mitochondria from stem cells to patients with AD. Note that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 

Claim Rejections - 35 USC § &103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3, 5, 9, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being anticipated by Cataldo et al. (US9603872) in view of McCully et al. (US10370458, issued Aug 6, 2019, priority Jan 15, 2016) and Choi et al. (US2020/0009198, published Jan 9, 2020, filed Nov 28, 2017, foreign priority Nov 30, 2016, and evidentiary references: Manczak et al. (Hum. Mol. Genet. 2006; 15:1437-1449) and Picone et al. (Oxid. Med. Cell Long. 2014, Article ID 780179. dx.doi.org/10.1155/2014/780179).
Cataldo is set forth above and fails to teach that the dose range is exactly identical to the claimed dose range (i.e. at least 0.07mg/kg of body weight) as recited in claims 3, 9 and 16.
While Cataldo does not explicitly teach the dose range that is exactly identical to the claimed dose range (i.e. at least 0.07mg/kg of body weight) as recited in claims 3, 9 and 16, Cataldo teaches that a dose range of about 1mg to about 10g/kg of body weight, and standard clinical trials can be used for optimizing the doses and regimens (see col. 18, lines 9-18). In addition, McCully (US10370458) teaches a dose range of at least 1x102 to 1x1014 or more; 1x1010 to 1x1014 or 1x103 to 1x106 and also teaches that skilled practitioners will be able to determine dosages depending on the size of area and location and other variables for treatment of different diseases including mitochondrial dysfunction disorders including neurodegenerative diseases, Parkinson’s disease or multiple sclerosis (see col. 19, lines 21-67; col. 24, lines 3-10; col. 27, lines 52-67; col. 28, lines 56-col. 29, line 11, in particular). Choi (US2020/0009198) teach a 5 cells or 0.1-500ug, 0.2-450ug or 0.5-400ug per 1x105 cells at the dosage of 2x103 to 2x107 cells/kg of body weight or the dosage of 1x104 to 1x107 cells/kg of body weight (see paragraphs [0049]-[0055]; [0062]-[0064]; [0083]; [0087]; [0093]-[0095]; p.9-11, examples 14-17; p.11, claims 39-52, in particular). The dose ranges for the mitochondria disclosed by Choi are either within or overlap with the claimed ranges. For example, based on 500ug/1x105 cells, the dosage of 2x103 to 2x107 cells/kg of body weight is equal to 10ug-100mg/kg of body weight (i.e. 0.01mg-100mg/kg of body weight) and the dosage of 1x104 to 1x107 cells/kg of body weighty is equal to 50ug-50mg/kg of body weight (i.e. 0.05mg-50mg/kg of body weight). 
The teachings of Cataldo, McCully and Choi provide motivation and an expectation of success in using the claimed dose range of at least 0.07mg/kg of body weight because the claimed method requires a dose of at least 0.07mg/kg of body weight, which overlaps with the range of Cataldo, McCully and Choi because Cataldo teaches a dose range of about 1mg to about 10g/kg of body weight, and standard clinical trials can be used for optimizing the doses and regimens, McCully teaches a dose range of at least 1x102 to 1x1014 or more; 1x1010 to 1x1014 or 1x103 to 1x106 and 5 cells or 0.1-500ug, 0.2-450ug or 0.5-400ug per 1x105 cells at the dosage of 2x103 to 2x107 cells/kg of body weight or the dosage of 1x104 to 1x107 cells/kg of body weight. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Note that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP §2144.05-I. In addition, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)” See MPEP §2144.05-I.
Further, it is obvious to optimize workable range because it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, the dose range disclosed by Cataldo, McCully and Choi is either within or overlaps with the claimed range, and routine optimization of Cataldo, McCully and Choi’s dose ranges would have led to the claimed range of at least at least 0.07mg/kg of body weight. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Cataldo, McCully and/or Choi because Cataldo, McCully and Choi 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

Further, while Cataldo does not teach that the composition further comprises an aqueous buffer including the buffer comprising sucrose, EGTA, and HEPES as in claims 5, 11 and 8, McCully teaches this limitation and provides motivation and an expectation of success. In particular, McCully teaches a mitochondrial composition comprising mitochondria and a pharmaceutically acceptable carrier which is a sterile mitochondria buffer comprising 300mM sucrose, 10mM HEPES and 1mM EGTA (col. 13, lines  53-67; col. 33, lines 4-15) and method of isolating mitochondria without damaging mitochondria, and using an aqueous buffer comprising sucrose, EGTA, and HEPES as in claims 5, 11 and 8 for maintaining the structural stability of mitochondria and for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of McCully with the teaching of Cataldo to further include an aqueous buffer comprising sucrose, EGTA, and HEPES as in claims 5, 11 and 8 in the mitochondria composition used in the Cataldo’s method for treating AD, improving learning impairment and memory deficits or reducing concentration of Abeta caused by Abeta toxicity in AD with an expectation of success because Cataldo teaches methods for treating neuropsychiatric and neurodegenerative disorders based on mitochondrial dysfunction or structural abnormalities, including AD, in a subject, comprising administering to the subject a composition comprising an effective dose of isolated mitochondria including the mitochondria derived from a stem cell, while McCully teaches using a mitochondrial composition comprising mitochondria and a sterile mitochondria buffer comprising 300mM sucrose, 10mM HEPES and 1mM EGTA for isolating mitochondria without damaging mitochondria, preparing and maintaining the structural stability of mitochondria and for better storage of stabilizing mitochondria for treatment of different mitochondrial dysfunction disorders including neurodegenerative diseases, Parkinson’s disease or multiple sclerosis. In this combination, both Cataldo’s mitochondrial composition and McCully’s mitochondrial composition are performing the same functions they would if they were separate. The person of ordinary skill in the art would 


Conclusion

9.	NO CLAIM IS ALLOWED.


10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Lin et al. (US9738871, issued Aug 22, 2017, priority Sep 3, 2015; was also published as US20160257924) teach a method of isolating mitochondria without damaging mitochondria, and using an aqueous buffer comprising sucrose, EGTA, and HEPES as in claims 5, 11 and 8 for maintaining the structural stability of organelles and mitochondria and for better storage of stabilizing mitochondria and organelles (see col. 3, lines 46- 59, col. 7-9, examples 1-2, table 1; col. 10-11, claims 1-9, in particular).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
January 27, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649